Citation Nr: 0630490	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  02-07 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
lumbar spine degenerative disc disease (DDD), status post 
excision of L5-S1 disc and fusion.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from October 1968 to March 
1970 and from November 1990 to April 1991.  In the interim, 
he served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  By Board decision of October 2001, service 
connection for a back disorder was granted based on 
aggravation of a pre-service back disorder.  The RO 
subsequently concluded that the back was currently 40 percent 
disabling and that it had been twenty percent disabling prior 
to service.  Accordingly a 20 percent rating was assigned.  
See 38 C.F.R. § 3.322 (2006).  The veteran disagreed with 
that initial rating, giving rise to the instant appeal.  

By recent rating action separate service connection for 
neuropathy of both extremities was granted and ratings were 
assigned.  This was secondary to the disc pathology at issue.  
There has been no disagreement with this separate action, and 
there has been no coverage of these issues in a statement or 
supplemental statement of the case.  Thus, this appeal is 
limited to the issue set forth on the title page.

Separate temporary total ratings for convalescence have been 
assigned.  There is no disagreement with these periods of 
record and nothing herein or in the final decision is taken 
as considering those periods.  The discussion of the rating 
assigned herein is for periods unrelated to any temporary 
total rating that has been assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record reveals past back surgery.  There is a 
VA examination dated in January 2005 and there are VA and 
private records dated prior to that time.  A supplemental 
statement of the case (SSOC) was issued, with cover letter, 
in May 2005.  Thereafter, in June 2005 a letter was received 
from the appellant in response to that SSOC indicating that 
while he had no additional evidence to submit, he indicated 
that he was undergoing surgery in the next two weeks.  No 
subsequent records have been sought or requested.  Appellant 
did not indicate where the surgery would be conducted nor was 
it indicated whether there had been some change in pathology 
requiring the surgery.

As the records leading up to any additional back surgery have 
not been requested and are potentially probative as to this 
claim, and as the surgery and post-surgical records should be 
obtained, remand is needed.  In addition, to ascertain the 
post-surgical findings, a new examination should be 
conducted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should, with appellant's 
assistance in needed, obtain copies of any 
2005 surgical treatment for the back, as 
well as all available pre and post-
surgical records dated from 1 The RO 
should, with appellant's assistance in 
needed, obtain copies of any 2005 surgical 
treatment for the back, as well as all 
available pre and post-surgical records 
dated from January 2005.  Appellant should 
provide locations and approximate dates of 
all treatment and release of information 
forms as needed.  If treatment was at a VA 
facility, those records should be obtained 
once identified.  If for some reason 
records are not obtained, the reason 
therefore should be set out and the file 
should contain documentation of the 
attempts made.

2.  Thereafter, if surgery was in fact 
undertaken or the records obtained 
otherwise indicate a change in back 
pathology, appellant should be scheduled 
for a VA physical examination to ascertain 
all orthopedic manifestations of the 
service connected back disorder.  (It is 
noted that separate ratings are assigned 
for neurological findings and those 
ratings are not at issue.  Thus, only 
orthopedic symptoms are needed.)  All 
indicated tests should be conducted and 
all findings reported in detail.  The 
claims folder should be available to the 
examiner for review prior to the 
examination.

Thereafter, the case should be reviewed by the RO.  To the 
extent the benefits sought are not granted, appellant and his 
representative should be provided with a SSOC and afforded a 
reasonable opportunity to respond thereto.  Thereafter the 
case should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome in this case by the action 
requested herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



